MR. JUSTICE HASWELL
(dissenting):
I dissent. In my view these Yugoslavian claimants are entitled to the property of their deceased relative.
The provisions of the treaties held to apply in Kolovrat v. Oregon, 366 U.S. 187, 81 S.Ct. 922, 6 L.Ed.2d 218 are broader than the specific holding required in that case. The following is a quote from one of the treaties held to apply in Kolovrat and is set out in a footnote to Kolovrat at page 223, 81 S.Ct. at page 926:
“ ‘In whatever relates to * * * acquiring and disposing of property of every sort and denomination, either by sale, donation, exchange, testament, or in any other manner whatsoever, * * * the citizens of the two contracting parties shall reciprocally enjoy the same privileges, liberties,, and rights, as native citizens * * *” (Emphasis added.)
Although the decision in this case necessarily goes beyond Kolovrat because we are concerned here with a statute of limitations where the right to inherit is conceded, the emphasized portion of the treaty dictates that these heirs have the same privilege as native citizens under the statute of limitations.
The treaty requires that in whatever relates to acquiring and disposing of property, these heirs are the same as native citizens. These words do not allow a distinction between the right to *6inherit, established in Kolovrat, and the remedy to obtain that right as affected by a limitation statute. Where the legislature has made an exception for United States citizens, the treaty requires that same exception be applied to these heirs. Therefore, because United States citizens are entitled to claim within two years of actual notice of the death of their deceased relative in Yugoslavia, Yugoslavian citizens are entitled to claim within the same time period and the claim here involved is not barred.
Accordingly I would affirm the judgment of the district court.